Citation Nr: 0832442	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  02-03 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  By that decision, the RO, in pertinent part, 
established service connection for bilateral hearing loss, 
evaluated as noncompensable (zero percent disabling), 
effective August 21, 2000.  The RO also found that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for PTSD.  

The case was previously before the Board in November 2003 and 
February 2007.  In November 2003, the Board, in pertinent 
part, found that new and material evidence had been received 
regarding the PTSD, but remanded the underlying service 
connection claim, as well as the hearing loss claim, for 
additional development.  The Board again remanded these 
claims in February 2007.

The appeal has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been completed.  Thus, 
a new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).  

As an additional matter, the record reflects that service 
connection was previously denied for an acquired psychiatric 
disorder other than PTSD by an October 1982 Board decision.  
The November 2003 Board decision only reopened the claim of 
service connection for PTSD, and not for any other acquired 
psychiatric disorder.  Therefore, in the adjudication that 
follows, the Board will only address whether service 
connection is warranted for PTSD.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although the medical evidence reflects that the veteran 
has a medical diagnosis of PTSD, there is no credible 
supporting evidence to corroborate his report of in-service 
stressors upon which this diagnosis was based.

3.  Audiological testing consistently reflects the veteran 
has Level I hearing for both ears.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board observes that the veteran's hearing loss claim is 
from a disagreement with the initial rating assigned after 
the establishment of service connection for the disability.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
 Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Regarding the PTSD claim, the Court has held that adequate 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the veteran was sent pre-adjudication notice by a 
letter dated in April 2001.  He was also sent additional 
notification by letters dated in May 2004 and March 2007.  
Taken together, these letters informed the veteran of what 
was necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the April 2007 letter contained 
the specific information regarding disability rating(s) and 
effective date(s) outlined by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the veteran has been 
satisfied in this case.  His service medical and personnel 
records are in the claims folder, as are all relevant post-
service medical records.  Nothing indicates that the veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  He was also accorded VA 
medical examinations in regard to his hearing loss in January 
2001 and July 2007, and for his PTSD in October 2005.  
Moreover, it appears that all reasonable efforts were 
conducted to verify the veteran's account of his purported 
stressors through official channels.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).



I.  PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the foregoing, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD.

Initially, the Board observes that there is no indication of 
PTSD in the veteran's service treatment records.  Further, 
his psychiatric condition was clinically evaluated as normal 
on his December 1971 separation examination.  On a January 
1972 statement of medical condition, he indicated there had 
been no change in his medical condition since his last 
separation examination.  There were also no findings of 
psychiatric impairment on VA medical examinations conducted 
in March 1972 and September 1974.  The first indication of 
psychiatric impairment appears to be an August to September 
1977 report of VA hospitalization, which had discharge 
diagnoses of drug dependency; antisocial personality; and 
organic brain syndrome, non-psychotic, mild, associated with 
multiple drug abuse.  Subsequent records include findings of 
schizophrenia, including a June 1996 VA mental disorders 
examination.  More recent records, including a July 1997 VA 
medical examination, show findings of PTSD.

Simply put, there are no competent medical findings 
indicative of PTSD until years after his separation from 
service.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  

The Board also observes that the October 2005 VA PTSD 
examination concluded, in pertinent part, that while the 
veteran did report a stressor, he did not report psychiatric 
symptoms that met the DSM-IV PTSD symptom criteria.  In 
short, it does not appear, from the competent medical 
evidence, that he actually has the claimed disability.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

The Board further finds that even if the veteran does have a 
valid diagnosis of PTSD, his claim must still be denied due 
to the lack of a verified stressor.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

The veteran essentially contends that he has PTSD due to 
having engaged in combat while on active duty in Vietnam.  
For example, in a January 1997 statement and at the July 1997 
VA examination, the veteran stated that he was a tower guard 
in Vietnam and had to open fire on enemy forces.  He said 
that he kept shooting with his M-16 machine gun and did not 
really know how many were killed because he was far away from 
them.  He said that he could see a helicopter fire rockets to 
the enemy and this scared him.  In addition, he reported a 
similar stressor at the more recent October 2005 VA 
examination.  Further, he also recounted an incident in the 
January 1997 statement that a private named G became violent 
and fired an M-16 and missed the veteran's head by inches.  
Finally, he reported that he knew someone named WC who was 
killed in Vietnam; presented a photograph of the Vietnam 
Veterans Memorial wall which lists a WEC; and has stated that 
he knew WC from basic training, but was not serving with him 
when he was killed.

The evidence in support of the veteran's stressors includes a 
January 2001 lay statement from CC, who asserted that he had 
served in the same unit as the veteran in Vietnam in 1970-71.  
In his statement, CC noted that he and the veteran "were 
assigned to do vehicle repair in a motor pool" but "pull[ed] 
guard duty on a regular basis." Further, CC recounted: 
"Several times during my duty with [the veteran] the compound 
came under fire and we would be involved in combat throughout 
[ ] the night and into the following day."

Although the record confirms the veteran had active service 
in the Republic of Vietnam, the Board observes that the 
record does not support a finding that the veteran engaged in 
combat while on active duty.  There is no indication of any 
such service in either his service treatment or personnel 
records.  Further, he received no awards or decorations 
denoting combat service.  Moreover, such service appears 
inconsistent with his primary military occupational specialty 
(MOS) of wheeled vehicle repairmen.  Consequently, it does 
not appear he is entitled to the benefit of 38 U.S.C.A. 
§ 1154(b) to the instant case.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

In this case, the RO previously requested verification of the 
veteran's claimed stressors from U.S. Armed Services Center 
for Research of Unit Records (USSCRUR) in April 1997.  In May 
1998, USSCRUR replied that morning reports from the veteran's 
unit verified that the veteran and a soldier named SG, Jr. 
were assigned to that unit, but neither the morning reports 
nor the U.S. Army Crime Records Center documented that 
Private G was involved in an incident like the one described 
by the veteran.  USSCRUR was also unable to verify that 
attacks occurred in the documented base area locations of the 
veteran's units of assignment during his tour of Vietnam.  
Further, USSCRUR noted that no person named WC was killed 
during the period that the veteran was in Vietnam.  It was 
also noted that a review of morning reports submitted by the 
veteran's unit for 1970 and 1971 did not list unit casualties 
(though it was noted that many were unreadable).

In view of the foregoing, the Board finds that there is no 
official verification of the veteran's purported stressors.  
Rather, the aforementioned response from USSCRUR in May 1998 
actually refutes the veteran's account of his purported 
stressors.  

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor. However, 
in Pentecost, the veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, to include to his entire unit.  In fact, 
USSCRUR reported in May 1998 that it was unable to verify 
that attacks occurred in the documented base area locations 
of the veteran's units of assignment during his tour of 
Vietnam, and that a review of the morning reports for that 
period did not list unit casualties.

In summary, the Board has concluded that the veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD, and it 
must be denied.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Initially, the Board observes that none of the audiological 
evaluations conducted on the veteran's hearing indicate the 
pure tone threshold at each of the four specified frequencies 
is 55 decibels or more, or that the average puretone 
threshold is 30 decibels at 1000 Hertz and 70 decibels or 
more at 2000 Hertz. Accordingly, the provisions of 38 C.F.R. 
§ 4.86 are not for application in the instant case.

In this case, the January 2001 VA audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
Average
RIGHT

15
5
30
20
18
LEFT

20
10
35
25
24

Speech recognition scores were 92 percent for both ears.

The more recent July 2007 audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
Average
RIGHT

10
15
35
15
19
LEFT

20
15
40
30
26

Speech recognition scores were 100 percent for both ears.

In short, all of the audiological evaluations of record 
indicate Level I hearing for both ears.  These results, in 
turn, correspond to a zero percent rating under Table VII.  
See 38 C.F.R. § 4.85.

Based on the foregoing, the Board finds that the competent 
medical evidence of record does not indicate any distinctive 
periods where the veteran met or nearly approximated the 
criteria for a compensable rating for his service-connected 
bilateral hearing loss.  Thus, the veteran is not entitled to 
a compensable rating, to include a "staged" rating pursuant 
to Fenderson, supra.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


